Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Acknowledgement
Acknowledgement is made of the response submitted by the applicant on February 26, 2021, including an election.
DETAILED ACTION
A typographical error was made in the group numbering seen in the original restriction mailed 12/28/2020. For accuracy and clarity of the record, the corrected restriction is repeated below. 
As this correction does not change any information pertinent to Applicant’s election, an action on the elected group is follows this correction.
1. Restriction  / Election Requirement
This application discloses the following embodiments:
Embodiment 1: Figs. 1.1-1.12 (Wide, rectangular Portable Information Terminal housing with 
rear camera and flexible display portion on half of front surface)
Embodiment 2: Figs. 2.1-2.12 (Narrow, rectangular Portable Information Terminal housing with 
side protruding buttons, opposite side flat, circular camera, and fold at rear center allowing for flexible display)
Embodiment 3: Figs. 3.1-3.13 (Narrow, rectangular Portable Information Terminal housing with 
side protruding buttons, opposite side protruding camera, and fold at rear center allowing for flexible display)
Embodiment 4: Figs. 4.1-4.12 (Wide, rectangular Portable Information Terminal housing with 
two flat, circular cameras on bottom and fold at rear center allowing for flexible 
display) 
Embodiment 5: Figs. 5.1-5.12 (Wide, rectangular Portable Information Terminal housing with 

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  In re Rubinfield, 270 F. 2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).
Because of the differences identified above, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.
The above embodiments divide into the following patentably distinct groups of designs:
Group I: Embodiment 1
Group II: Embodiment 2
Group III: Embodiment 3
Group IV: Embodiments 4 and 5
The embodiments disclosed within each group have overall appearances that are basically the same. Furthermore, the differences between them are considered minor and patentably indistinct, or are shown to be obvious in view analogous prior art cited.  Therefore, they are considered by the examiner to be obvious variations of one another within the group.  These embodiments thus comprise a single inventive concept and are grouped together.
Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of the designs. Applicant is advised that the issue of whether a search and examination of an entire application can be made without serious burden to an examiner (as noted in MPEP § 803) is not applicable to design applications when determining whether a restriction requirement should be made (See MPEP 1504.05).
A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143.  Any reply that does not include election of a 
Should applicant traverse this requirement on the grounds that the groups comprise a single inventive concept or are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another.  If groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting patentability between the groups will be considered once the groups have been determined to comprise a single inventive concept.
2.  Election Acknowledgement
Acknowledgement is made of the response submitted by the applicant on February 26, 2021.  Applicant has elected, without traverse, to prosecute the design of Group II (Reproductions 2.1 – 2.12).
Groups I, III and IV (Reproductions 1.1- 1.12 and 3.1-5.12) are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for the nonelected design, and without the right to petition such Groups, as well as the corresponding figure descriptions, have been cancelled.
3.  Drawing Objection
With the cancelation of the Groups I, III and IV (Reproductions 1.1 - 1.12 and 3.1 - 5.12) drawing views, Applicant must submit marked-up copies of the cancelled figures in compliance with MPEP 608.02(t).  Correction is required. 
Applicant is advised that for compliance with Hague requirements, the numbering of the elected figures must remain as they were originally filed, consisting only of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc.) and NOT renumbered. (See 37 Hague Rule 9, Administrative Instructions Section 405(a); CFR 1.1026; MPEP 2909.02). 



Action on Merits
4.  Rejection - 35 U.S.C. 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
 	The claim is indefinite and nonenabling because the specification includes a vague description that refers to or includes a statement indicating that the claimed design is not limited to the exact shape and appearance shown in the drawing (MPEP § 1504.04), specifically:
2.11 and 2.12 are described as a reference figures showing an example of the claimed design in use, yet these views look considerably different from the line drawings shown in 2.1 – 2.10. This description is unclear and does not make clear which design applicant regards as their invention. 
Additionally, the claim is indefinite and nonenabling because there are inconsistencies between the views of the reproductions that are so great that the overall appearance of the design is unclear (MPEP § 1504.04). Specifically, the reproductions contain both renderings and line drawings in the same embodiment, and because the rendering contain more visual information – shadows, highlights, color, subtle contours, for example -- than line drawings, the comparison of the two disclosure styles reveals inconsistencies. In particular:
2.11 and 2.12 show greyscale shading but 2.1-2.10 show no shading differentiation between surfaces 
Because of the inadequate and inconsistent disclosure, the claimed design is in fact subject to multiple interpretations, and one of ordinary skill in the art would not be able to understand the design without the use of conjecture. This renders the claim indefinite and non-enabled.
In order to overcome the rejection under 35 U.S.C. 112(a) and (b), it is suggested that Applicant:
Delete and altogether disclaim reproductions 2.11 and 2.12; OR
Attempt to clarify the meaning/purpose of the differing disclosure seen in 2.11 and 2.12 without the introduction of new matter.
It is suggested that Applicant submit large, clear drawings which show the details of the design clearly and accurately without the addition of new matter (35 U.S.C. 132, 37 CFR 1.121).  Applicant is reminded that if the surface shape is not evident from the disclosure as filed, the addition of surface shading or additional views after filing may constitute new matter (37 CFR 1.152(II)).
Applicant is advised that in accordance with Hague Administrative Instruction Section 403, matter excluded from the claim may be indicated:
	(a)(i) in the description referred to in Rule 7(5)(a) and/or;
	(a)(ii) by means of dotted/broken lines, or coloring.
	Per MPEP 2920.05(c), for clarity of the disclosure, Applicant is encouraged not to simply rely on a description to indicate matter shown in a reproduction for which protection is not sought, but rather to also identify the matter for which protection is not sought through the use of broken or dotted lines or coloring.
5.  Replacement Drawing Sheets
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

6.  Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
7.  Conclusion
The claimed design is patentable over the references cited. However, a final determination of patentability will be made upon resolution of the above rejection.
The claim stands rejected under 35 U.S.C. 112(a) and (b).
8.  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELI L. HILL whose telephone number is (571)272-4375.  The examiner can normally be reached on M-Th: 6a-4p. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manny Matharu can be reached on 571.272.8601.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
General questions regarding patent examining policy, assistance with filling out forms, or general information concerning rules, procedures and fees, should be directed to the Inventors Assistance Center (IAC).  The IAC is staffed by former Supervisory Patent Examiners and experienced Assistance is available at the IAC Monday – Friday, 8:30am - 5:00pm (EST) at (800) 786-9199.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

	
/KELI L HILL/Primary Examiner, Art Unit 2922